Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Orleans County [James E Punch, A.J.], entered December 6, 2006) to review two determinations. Each determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that said proceeding be and the same hereby is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present — Scudder, EJ., Gorski, Smith, Fahey and Green, JJ.